Exhibit 99.1 UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE HANCOCK FABRICS, INC. AND SUBSIDIARIES, ET. AL. CASE NUMBER: 07-10353 (BLS) MONTHLY OPERATING REPORT FOR THE PERIOD ENDING OCTOBER 6, 2007 TABLE OF CONTENTS Statement/Report Page Number Monthly Operating Summary Report/Debtor Questionnaire 2 Consolidated Statement of Operations 3 Consolidated Balance Sheet 4 Consolidated Statement of Cash Flows 5 Allocation of Disbursements among Legal Entities 6 Payments to taxing authorities 7 Accounts receivable and post-petition payable agings 8 Asset Sales 9 Page 1 of 9 HANCOCK FABRICS, INC. AND SUBSIDIARIES, ET. AL. CASE NUMBER: 07-10353 (BLS) Monthly Operating Summary Report/Debtor Questionnaire For the fiscal month ended October 6, 2007 (in 000's) Monthly Consolidated Financial Data March 21, 2007 - May 5, 2007 June 2, 2007 July 7, 2007 August 4, 2007 September 1, 2007 October 6, 2007 Sales 65,839 27,876 23,922 17,668 18,508 26,043 Consolidated expenses 21,739 10,817 12,777 8,229 9,610 12,142 Income (loss) before interest, restructuring, tax & reorg 9,069 (3,318) (6,735) (72) (1,360) (139) Reorganization items 5,340 2,129 2,972 908 1,673 1,298 Net Income (loss) 3,056 (5,708) (10,062) (1,497) (3,426) (1,786) REQUIRED INSURANCE MAINTAINED EXPIRATION Are all accounts receivable being collected within terms? No AS OF SIGNATURE DATE DATE Are all post-petition liabilities, including taxes, being paid within terms? Yes Have any pre-petition liabilities been paid? Yes PROPERTY/CASUALTY YES (X) NO () 5/4/2008 If so, describe: Pursuant to court order GENERAL LIABILITY YES (X) NO () 5/4/2008 Are all funds received being deposited into DIP bank accounts? Yes VEHICLE YES (X) NO () 5/4/2008 Are all funds being disbursed from DIP bank accounts? Yes WORKER'S COMPENSATION YES (X) NO () 5/4/2008 Were any assets disposed outside of the normal course? Yes EXECUTIVE PROTECTION (D&O) YES (X) NO () 5/4/2008 Were all proceeds from asset sales deposited in DIP bank accounts? Yes If so, describe: Pursuant to court order Are all U.S. Trustee Quarterly Fee Payments current? Yes What is the status of your Plan of Reorganization? No plan confirmed Are all post-petition tax returns being filed timely? Yes Note: The Debtors note that the federal and state income tax returns with due dates subsequent to February 2007 are outstanding.The Debtor has filed both federal and state tax income returns for 2005 and is currently working to file the 2006 federal and state income tax returns Have all bank accounts been reconciled as of the period end? Yes Note: The Debtors note that the reconciliation of certain store-level accounts occurs historically at mid-month for the previous month. ATTORNEY NAME:Robert J. Dehney FIRM NAME:Morris, Nichols, Arsht and Tunnell ADDRESS:1201 North Market Street, P.O. Box 1347 I certify under penalty of perjury that the following Monthly CITY, STATE, ZIP: Wilmington, DE 1989901347 Operating Report, plus attachments, is true and correct to the best TELEPHONE: (302) 658-9200 of my knowledge. /s/Larry D. Fair Larry D. Fair Chief Accounting Officer October 26, 2007 Page 2 of 9 HANCOCK FABRICS, INC. AND SUBSIDIARIES, ET. AL. CASE NUMBER: 07-10353 (BLS) Consolidated Statement of Operations For the fiscal month ended October 6, 2007 (in 000's) March 21, 2007 - May 5, 2007 June 2, 2007 July 7, 2007 August 4, 2007 September 1, 2007 October 6, 2007 Sales 65,839 27,876 23,922 17,668 18,508 26,043 Cost of goods sold 35,032 20,377 17,880 9,511 10,258 14,040 Gross profit 30,808 7,499 6,042 8,157 8,250 12,003 Selling, general and administrative expense 21,274 10,407 12,389 8,167 9,379 11,848 Depreciation and amortization 465 410 388 62 231 294 Operating income (loss) 9,069 (3,318 ) (6,735 ) (72 ) (1,360 ) (139 ) Reorganization expenses 5,340 2,129 2,972 908 1,673 1,298 Interest expense, net 673 261 355 517 393 349 Earnings (loss) before incometaxes 3,056 (5,708 ) (10,062 ) (1,497 ) (3,426 ) (1,786 ) Incometaxes 0 0 0 0 0 0 Net earnings (loss) 3,056 (5,708 ) (10,062 ) (1,497 ) (3,426 ) (1,786 ) SG&A Breakdown: Wages and benefits 10,579 5,364 6,268 4,009 4,307 5,581 Advertising 2,245 736 336 371 866 1,320 Occupancy costs 6,141 3,268 3,660 2,849 3,086 3,087 Credit card fees 838 384 319 222 265 297 Other SG&A 1,471 655 1,806 716 855 1,563 Total selling, general and administrative expense 21,274 10,407 12,389 8,167 9,379 11,848 Note 1:Other than annually for tax purposes, detailed financial statements are not prepared for Hancock Fabrics, Inc. and its six direct or indirect subsidiaries.Separate, stand-alone accounting records are not maintained in the general ledger for each Debtor.Accordingly, the financial statements presented are on a consolidated basis. Page 3 of 9 HANCOCK FABRICS, INC. AND SUBSIDIARIES, ET. AL. CASE NUMBER: 07-10353 (BLS) Consolidated Balance Sheet As of October 6, 2007 (in 000's) March 20, May 5, June 2, July 7, August 4, September 1, October 6, 2007 2007 2007 2007 2007 2007 2007 Assets Current assets: Cash and cash equivalents 9,763 4,526 3,838 8,581 8,904 4,849 4,225 Receivables, less allowance for doubtful accounts 2,659 5,956 5,530 5,950 5,736 5,764 5,834 Inventories 113,591 91,739 81,494 77,772 78,252 81,396 86,573 Income taxes refundable 7,116 7,116 7,116 7,116 7,116 7,116 5,246 Prepaid expenses 1,346 1,073 2,423 2,469 2,217 1,937 1,821 Total current assets 134,473 110,410 100,401 101,888 102,225 101,062 103,699 Property and equipment, at depreciated cost 50,393 49,424 48,802 45,478 43,883 43,524 43,348 Other assets 14,937 16,207 15,736 14,957 15,311 15,087 14,993 Total assets 199,803 176,041 164,939 162,323 161,419 159,673 162,040 Liabilities and Shareholders' Equity Liabilities not subject to compromise Accounts payable 0 8,594 10,154 12,769 15,218 16,640 19,393 Credit facility: DIP financing 53,021 15,893 10,596 17,500 17,500 17,500 17,500 Accrued liabilities 651 8,317 8,960 7,859 8,198 8,358 9,720 Deferred tax liabilities 7,152 7,152 7,152 7,152 7,152 7,152 7,152 Liabilities subject to compromise Accounts payable 33,584 31,274 30,554 29,891 27,619 27,644 27,716 Accrued liabilities 16,598 13,415 11,902 14,415 14,331 14,259 14,102 Long-term lease financing obligations 4,011 4,004 3,997 1,684 1,682 1,681 1,679 Capital Lease Obligations 1,731 1,728 1,726 1,722 1,718 1,714 1,710 Postretirement benefits other than pensions 9,216 9,276 9,345 9,414 9,403 9,473 9,542 Pension and SERP liabilities 8,281 8,403 8,498 8,594 8,690 8,786 8,881 Other liabilities 10,663 9,871 9,575 8,875 9,121 9,109 9,082 Total liabilities 144,908 117,927 112,459 119,875 120,632 122,316 126,477 Total shareholders' equity 54,895 58,114 52,480 42,448 40,787 37,357 35,563 Total liabilities and shareholders' equity 199,803 176,041 164,939 162,323 161,419 159,673 162,040 Note 1:Other than annually for tax purposes, detailed financial statements are not prepared for Hancock Fabrics, Inc. and its six direct or indirect subsidiaries.Separate, stand-alone accounting records are not maintained in the general ledger for each Debtor.Accordingly, the financial statements presented are on a consolidated basis. Note 2:As of October 6, 2007, Hancock had $57.8 million of availability under the DIP Credit Facility. Page 4 of 9 HANCOCK FABRICS, INC. AND SUBSIDIARIES, ET. AL. CASE NUMBER: 07-10353 (BLS) Consolidated Statement of Cash Flows For the period October 6, 2007 (in 000's) March 21, 2007 - May 5, 2007 June 2, 2007 July 7, 2007 August 4, 2007 September 1, 2007 October 6, 2007 Cash flows from operating activities: Net earnings 3,056 (5,708 ) (10,062 ) (1,497 ) (3,426 ) (1,786 ) Adjustments to reconcile net earnings to cash flows used in operating activities Depreciation and amortization, including cost of goods sold 1,989 613 572 (436 ) 430 513 Amortization of deferred loan costs 148 83 127 235 186 104 LIFO charge (credit) (7,050 ) (3,596 ) (1,667 ) 282 275 (781 ) Reserve for store closings credits, including interest expense 1,677 (134 ) 4,608 221 (63 ) 50 Reserve for obsolete inventory (25 ) (8 ) (79 ) 0 0 0 Reserve for salesreturns and bad debts (81 ) 0 0 3 0 0 Stepped rentaccrual (30 ) (111 ) (563 ) 181 (1 ) (31 ) Loss (gain) on disposition of property and equipment 210 72 523 (2,023 ) (5 ) 0 Gain on disposition of lease financing obligations 0 0 (153 ) 0 0 0 Stockcompensation expense 281 125 125 (113 ) 46 42 (Increase) decrease in assets Receivables and prepaid expenses (3,024 ) (924 ) (466 ) 466 252 46 Inventory at current cost 27,770 13,758 5,413 148 (3,387 ) (4,327 ) Income tax refundable 0 0 0 0 0 1,870 Other noncurrent assets (1,418 ) 167 1,367 (589 ) 38 20 Increase (decrease) in liabilities Accounts payable 6,284 840 1,952 177 1,447 2,825 Accrued liabilities 2,505 (665 ) (2,853 ) 87 162 1,300 Postretirement benefits other than pensions (163 ) (43 ) (43 ) (122 ) (41 ) (42 ) Long-term pension and SERP liabilities 245 156 158 156 157 156 Reserve for store closings (77 ) (202 ) (202 ) (94 ) (11 ) (115 ) Other liabilities (269 ) (44 ) (94 ) 101 (12 ) (28 ) Net cash used in operating activities 32,028 4,379 (1,337 ) (2,817 ) (3,953 ) (184 ) Cash flows from investing activities: Additions to property and equipment (598 ) (42 ) (185 ) (21 ) (101 ) (410 ) Proceeds from the disposition of property and equipment 489 282 134 3,165 3 4 Net cash used in investing activities (109 ) 240 (51 ) 3,144 (98 ) (406 ) Cash flows from financing activities: Net borrowings on revolvingcredit agreement (37,128 ) (5,297 ) 6,895 0 0 0 Payments for lease financing (7 ) (7 ) (1 ) (1 ) (1 ) (1 ) Payments for capital leases (2 ) (3 ) (3 ) (3 ) (3 ) (3 ) Payments for loan costs 0 0 (715 ) 0 0 (30 ) Purchase of treasury stock 0 0 (45 ) 0 0 0 Tax obligation settled with treasury stock (19 ) 0 0 0 0 0 Net cash provided by financing activities (37,156 ) (5,307 ) 6,131 (4 ) (4 ) (34 ) Decrease in cash and cash equivalents (5,237 ) (688 ) 4,743 323 (4,055 ) (624 ) Cash and cash equivalents: Beginning of period 9,763 4,526 3,838 8,581 8,904 4,849 End of period 4,526 3,838 8,581 8,904 4,849 4,225 Note:Other than annually for tax purposes, detailed financial statements are not prepared for Hancock Fabrics, Inc. and its six direct or indirect subsidiaries.Separate, stand-alone accounting records are not maintained in the general ledger for each Debtor.Accordingly, the financial statements presented are on a consolidated basis. Page 5 of 9 HANCOCK FABRICS, INC. AND SUBSIDIARIES, ET. AL. CASE NUMBER: 07-10353 (BLS) Allocation of Disbursements among Legal Entities For the periods ending (in 000's) March 21, 2007 - March 31, 2007 May 5, 2007 June 2, 2007 July 7, 2007 August 4, 2007 September 1, 2007 October 6, 2007 Hancock Fabrics, Inc. 5,014 17,548 9,811 12,165 7,362 8,298 9,837 Hancock Fabrics, LLC 111 390 729 652 335 382 449 Hancock Fabrics of Michigan, Inc. 172 604 267 83 - - - HF Merchandising, Inc 3,585 12,546 11,857 14,864 11,168 15,006 20,948 Hancockfabrics.com, Inc. 41 142 111 117 182 180 279 HF Enterprises, Inc. 1 3 1 2 - - 1 HF Resources, Inc. 1 3 1 2 - - 1 Revenue allocation by entity March 21, 2007 - March 31, 2007 May 5, 2007 June 2, 2007 July 7, 2007 August 4, 2007 September 1, 2007 October 6, 2007 Hancock Fabrics, Inc. 15,130 46,766 25,183 22,371 16,756 17,497 24624 Hancock Fabrics, LLC 336 1,038 1,871 1,198 761 805 1,123 Hancock Fabrics of Michigan, Inc. 521 1,609 686 152 - - - Hancockfabrics.com, Inc. 107 331 136 201 151 206 296 16,094 49,745 27,876 23,922 17,668 18,508 26,043 Footnote: Provided for the purpose of calculating the US Trustee fees under 28 USC Section 1930 (a). Expenses were allocated to Hancock Fabrics, Inc., Hancock Fabrics, LLC, Hancock Fabrics MI, Inc., and Hancockfabrics.com, Inc. based on the revenue of the entities.The amounts for HF Merchandising, Inc., HF Enterprises, Inc. and HF Resources, Inc. were based on actual expenditures. Page 6 of 9 HANCOCK FABRICS, INC. AND SUBSIDIARIES, ET. AL. CASE NUMBER: 07-10353 (BLS) Payments to taxing authorities For the period ending October 6, 2007 (in 000's) Debtors in possession and trustees are required to pay post-petition tax liabilities incurred after the filing of their Chapter 11 petition on an as due basis. 1) Federal income taxes YES (X) NO () 2) FICA withholdings YES (X) NO () 3) Federal employee withholdings YES (X) NO () 4) Employer's FICA YES (X) NO () 5) Federal unemployment tax YES (X) NO () 6) State income and franchise taxes YES (X) NO () 7) State employee withholdings YES (X) NO () 8) State unemployment taxes YES (X) NO () 9) Property taxes YES (X) NO () 10) Sales tax YES (X) NO () 11) All other taxes YES (X) NO () If any of the above taxes have not been paid, state below the tax not paid, the amount past due and the date of the last payment ** DETAILS OF PAYMENTS TO SPECIFIC TAXING AUTHORITIES IS AVAILABLE UPON REASONABLE WRITTEN REQUEST TO THE DEBTOR'S COUNSEL AT MORRIS, NICHOLS, ARSHT AND TUNNELL, ATTN: DEREK ABBOT, 1201 NORTH MARKET STREET, WILMINGTON DE 19899 Page 7 of 9 HANCOCK FABRICS, INC. AND SUBSIDIARIES, ET. AL. CASE NUMBER: 07-10353 (BLS) Accounts Receivable & Payable Aging As of October 6, 2007 (in 000's) Accounts Receivable: May 5, 2007 June 2, 2007 July 7, 2007 August 4, 2007 Sept. 1, 2007 October 6, 2007 Current 80 17 28 24 48 52 61 - 90 12 26 7 11 7 8 91 - 120 27 9 19 4 7 6 Over 121 12 43 36 43 21 37 Total aged accounts receivable 131 95 90 82 83 103 Excess work comp. claims 463 453 456 465 464 459 Accounts receivable vendors 152 209 1,599 1,145 1,077 1,107 Accounts receivable employees 5 7 6 7 7 6 Accounts receivable pension fund 333 347 361 381 393 426 Customer accounts receivable* 100 100 82 80 80 81 Credit card sales 4,772 4,319 3,356 3,576 3,660 3,652 5,956 5,530 5,950 5,736 5,764 5,834 Accounts Payable ** May 5, 2007 June 2, 2007 July 7, 2007 August 4, 2007 Sept. 1, 2007 October 6, 2007 0 - 30 4,591 3,739 5,222 7,846 7,526 8,550 31 - 60 223 381 847 303 733 1,353 61 - 90 - 12 8 11 24 127 91 - 120 - 23 Over 121 - Total aged accounts payable 4,814 4,132 6,077 8,160 8,283 10,053 Distribution center inventory in transit 1,333 2,556 2,557 3,249 4,442 4,741 Drop ship inventory in transit* 1,314 1,033 1,488 1,711 1,898 2,350 Misc. expense accruals* 1,133 2,433 2,647 2,098 2,017 2,249 Total unpaid post-petition payables 8,594 10,154 12,769 15,218 16,640 19,393 * Amount shown are estimated basedon historical data. ** The accounts payable agings is based on the invoice date Page 8 of 9 HANCOCK FABRICS, INC. AND SUBSIDIARIES, ET. AL. CASE NUMBER: 07-10353 (BLS) Asset Sales As of October 6, 2007 (in 000's) March 21, 2007 - May 5, 2007 June 2, 2007 July 7, 2007 August 4, 2007 September 1, 2007 October 6, 2007 Proceeds Fixtures 481.4 282.0 134.0 3.2 3.0 0.5 Vehicles 7.6 - - 13.0 - 3.5 Land - - - 3,148.8 - - 489.0 282.0 134.0 3,165.0 3.0 4.0 Note: All proceeds from the sale of assets outside the ordinary course were deposited into Hancock owned bank accounts which were swept against the DIP Credit Facility. Page 9 of 9
